Title: Enclosure F: A Particular Statement of the Application of Five Thousand Dollars…, 8 November 1792
From: Treasury Department,Nourse, Joseph
To: 



  F.
  
    A Particular Statement of the Application of Five Thousand Dollars, Granted by an Act Making Certain Appropriations Therein Mentioned, Passed the 8th. May 1792, (Included in Appropriation of 34.497 Dollars 90 Cents) for the Purpose of Discharging Such Demands on the United States, Not Otherwise Provided for, As Shall Have Been Ascertained and Admitted in Due Course of Settlement at the Treasury, and Which Are of a Nature, According to the Nature Thereof, to Require Payment in Specie.
  
  
    Part of Warrant, No. 1741, dated May 11th. 1792, in favor of Joseph Nourse, Assignee of Thomas Tredwell, in part of two setts of exchange, No. 1672 and 1673, drawn by Francis Hopkinson, late Treasurer of Loans, on the Commissioners of the United States at Paris, for interest due on monies borrowed by said States, and which remained unpaid
    15.62.
  
  
    Warrant, No. 1748, dated 12th. May 1792, in favor of George Walker, for his travelling expenses, going to and returning from Edenton, North Carolina, and for his pay for extra-services in assisting the Commissioner of Loans in North-Carolina, in the execution of his Office
    304.59.
  
  
    Warrant, No. 1763, dated May 16th. 1792, in favor of John Cleves Symmes, and George Turner, Judges of western Territory, for expenses incurred by them, in sending an express, and in purchasing a boat to go the Circuit in 1790
    66.59.
  
  
    Warrant, No. 1794, dated May 25th. 1792, in favor of William Peery, late one of the Commissioners for treating with the southern Indians, for forty six days attendance, as Commissioner aforesaid at Charleston, South Carolina, in the year 1785
    299.  
  
  
    Warrant, No. 1819, dated June 4th. 1792, in favor of Stephen Keys, for sundry expenditures incurred by him, in executing and procuring surveys of the north-west part of Lake Champlain, in October 1791, for the purpose of ascertaining a proper position for a Custom-house, per direction of the Secretary of the Treasury
    44.55.
  
  
    Warrant, No. 1829, dated June 7th. 1792, in favor of James Burnside, Attorney for James Ewing, Commissioner of Loans, New Jersey, for sundry Acts of the State of New Jersey, furnished by him, for the use of the Treasury department, in Septembeer 1791
    19.18.
  
  
    Part of Warrant, No. 1881, dated July 2nd. 1792, in favor of Alexander Hamilton, Secretary of the Treasury, in part of his own, Clerks and Messenger’s salary, from 1st. April to 30th. June 1792
    57.12.
  
  
    Part of Warrant, No. 1882, dated July 2d. 1792, in favor of Oliver Wolcott, junior, Comptroller, for additional salary of said Wolcott, from April 1st. to June 30th. 1792
    59.34.
  
  
    Part of Warrant, No. 1883, dated July 2d. 1792, in favor of Richard Harrison, Auditor, for the same purpose
    59.34.
  
  
    Part of Warrant, No. 1892, dated July 3d. 1792, in favor of Joseph Nourse, Register, for the same purpose
    74.17.
  
  
    Part of Warrant, No. 1897, dated July 5th. in favor of Samuel Meredith, Treasurer of the United States, for the same purpose
    59.34.
  
  
  
    Part of Warrant, No. 1906, dated July 6th. 1792, in favor of Samuel Meredith, Treasurer of the United States, as Agent for Edmund Randolph, Attorney General of the United States, for account of his salary, from April 1st. to June 30th. 1792
    59.34.
  
  
    Part of Warrant, No. 1912, dated July 7th. 1792, in favor of Henry Knox, Secretary at War, for additional salary of himself, Clerks and messenger, from April 1st. to June 30th. 1792
    81.73.
  
  
    Part of Warrant, No. 1916, dated July 8th. 1792, in favor of Joseph Howell, Accountant to the department of War, for part of his Salary, from May 9th. to June 30th. 1792
    174.72.
  
  
    Warrant, No. 1918, dated July 8th. 1792, in favor of Tench Coxe, Commissioner of the revenue, for his own and Clerks salaries from May 9th. to June 30th. 1792
    459.59.
  
  
    Warrant, No. 1932, dated July 12th. 1792, in favor of Cornelius Ten Broeck, executor to the estate of Jacques Vooheese, for a sett of Bills of exchange, No. 20, and for the first, third and fourth bills of a sett No. 1919, drawn by Michael Hillegas on the late Commissioners at Paris, for interest due on monies borrowed by the United States, and which remained unpaid.
    90.  
  
  
    Part of Warrant, No. 1934, dated July 13th. 1792, in favor of George Taylor, Junior, agent for Thomas Jefferson, Secretary of State, for account of the contingent expense of the Office of said Secretary of State
    2.  
  
  
    Warrant, No. 1966, dated July 23d. in favor of John Wilcox, agent for Rawleigh Colston, for the first Bills of two setts of exchange, No. 549 and 976, and three complete setts of exchange, No. 1070, 1074, and 1643, drawn by Francis Hopkinson, Treasurer of Loans, on the late Commissioners of the United States at Paris, for interest due on monies borrowed by said States, and which remained unpaid
    132.  
  
  
    Warrant, No. 1999, dated August 8th. 1792, in favor of Arnold Welles, for a balance due from the United States, on account of a Bill of exchange, in his favor, drawn by William Thompson, William Irvine, Christopher Greene, Timothy Biglow, John Lamb, and Daniel Morgan, dated Quebec, August 5th. 1776, on Messrs. Meredith and Clymer, and which Bill remained unpaid
    594.50.
  
  
    Warrant, No. 2049, dated September 10th. 1792, in favor of James and Shoemaker, for sundry buoys with their appurtenances, procured and forwarded by them, for the use of the harbor of Charleston, South Carolina, by direction of the Secretary of the Treasury, agreeably to an Act of Congress, of the 12th. April, 1792
    1 319. 7.
  
  
    Warrant, No. 2056, dated September 17th. 1792, in favor of Jonathan Williams junior, for a sett of exchange, No. 2687, drawn by F. Hopkinson on the late Commissioners at Paris, for interest due on monies borrowed, which remained unpaid
    12.  
  
  
    Warrant, No. 2074, dated September 27th. 1792, in favor of William Allibone, for his services and expenses on a visit of examination and survey of the Light house, erecting at Bald Head, and navigation of the river Cape Fear, in the State of North-Carolina, by direction of the Secretary of the Treasury
    212.  
  
  
  
    Warrant, No. 2077, dated September 28th. 1792, in favor of William Bell, for sundry Bills of exchange, Viz: the second Bills of 484, 485, 1041, 1043, 1171, 1173, and 1344; the third Bill of No. 486; and the fourth bill of No. 584, drawn by Michael Hillegas, late Treasurer of the United States, on the Commissioners at Paris, for interest on monies borrowed by said States, and which remain unpaid
    168.  
  
  
    Part of Warrant, No. 2096, dated October 1st. 1792, in favor of Oliver Wolcott, junior, Comptroller, in part for his own, Clerks and Messenger’s salaries, from July 1st. to September 30th
    100.  
  
  
    Part of Warrant, No. 2099, dated October 1st. 1792, in favor of Henry Knox, Secretary at War, in part of do. from do. to do.
    50.  
  
  
    Part of Warrant, No. 2102, dated October 2d. in favor of Joseph Nourse, register, in part of his own, Clerks and Messenger’s salaries, from July 1st. to September 30th
    125.  
  
  
    Part of Warrant, No. 2104, dated October 2d. 1792, in favor of Richard Harrison, Auditor, in part of do. from do. to do.
    100.  
  
  
    Part of Warrant, No. 2105, dated October 2d. 1792, in favor of Thomas Jefferson, Secretary of State, in part of do. and for rent, from do. to do.
    46.67.
  
  
    Part of Warrant, No. 2107, dated October 2d. 1792, in favor of James Mathers, doorkeeper to the Senate, for balance of his salary, from July 1st. to September 30th. 1792
    37.30.
  
  
    Part of Warrant, No. 2108, dated October 2d. 1792, in favor of Thomas Claxton, assistant-doorkeeper to the House of Representatives, for balance of his salary, from do. to do.
    71. 2.
  
  
    Part of Warrant, No. 2112, dated October 2d. 1792, in favor of Gifford Dalley, doorkeeper to the House of Representatives, for balance of his salary, from do. to do.
    37.30.
  
  
    Warrant, No. 2160, dated October 13th. 1792, in favor of John Templeman, for a sett of Bills of exchange, No. 1447, drawn by Francis Hopkinson, Treasurer of Loans, on the late Commissioners of the United States, at Paris, for interest on monies borrowed, and which remained unpaid
    12.  
  
  
    Warrant, No. 2188, dated October 26th. in favor of Edmund Randolph, Attorney General of the United States, for his expenses to and from York Town in Pennsylvania, to attend the Circuit and District Court, which was held at said place, on the 11th. instant, by order of the President of the United States
    54.  
  
  
    Dollars,
    4 997. 8.
  


Treasury Department, Register’s OfficeNovember 8th, 1792.
I certify that the foregoing is a true Extract from the Treasury Books,
Joseph Nourse, Register.
